— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 9, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding that claimant lost his employment through misconduct in connection therewith. The claimant was a repairman working for the New York Telephone Company and on numerous occasions he had received warning that if he continued to leave the job site without authorization he would be discharged. The record sustains the finding that on March 4, 1975 the claimant was not at his work-assigned location; that he misrepresented to the dispatcher the location from which he made a telephone call and he did not properly report his next assignment. As a result thereof, he showed a complete disregard of the interests of his employer. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.